Citation Nr: 1412012	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  07-06 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk




INTRODUCTION

The Veteran had active service from September 1967 to September 1971.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and April 2006 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that denied the above claims.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In September 2007, the Veteran withdrew his request for a personal hearing before a Veterans Law Judge of the Board at the RO.

This matter was previously before the Board in October 2009 April 2011, September 2012, and July 2013 at which time it was remanded for additional development.  It is now returned to the Board.

Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In its July 2013 remand, the Board requested that the Veteran be provided a VA examination with an orthopedic surgeon or a neurosurgeon.  The subsequent VA examination conducted in September 2013 appears to have been conducted by an occupational medicine specialist, not a surgeon.  Therefore, a remand is necessary to obtain a VA examination with a physician of appropriate expertise.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim for TDIU is inextricably intertwined with the service connection claim for a low back disability, and a decision must be deferred pending resolution of the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

As this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities shall also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall afford the Veteran a VA examination with either an orthopedic surgeon or a neurosurgeon to determine whether any current lumbar spine disability is related to service.  

The entire claims file, to include any relevant records contained in the virtual files, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report or in an addendum. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current lumbar spine disability, to include degenerative disc disease, had onset in service or is otherwise related to a disease or injury in service.

For the purpose of rendering this opinion, the examiner shall accept as credible the Veteran's account of hurting his back while heavy lifting in 1969 during service.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific back disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered - whether an
opinion could not be provided because the limits of
medical knowledge have been exhausted or whether
additional testing or information could be obtained that
would lead to a conclusive opinion.  (The RO/AMC must ensure that any additional evidentiary development
suggested by the examiner be undertaken so that a definite opinion with respect to the asserted low back disability can be obtained).

If the examiner concludes that the asserted low back disability is related to service, then an opinion shall also be provided as to its effects on the Veteran's
employability and whether the disability, at least as likely as not, renders him unable to maintain substantially gainful employment in his usual occupation as a carpenter.  An estimated dated that Veteran became unable to secure or follow substantially gainful employment should also be provided.

A rationale for all conclusions must be included in the report provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the Remand directives, another remand will likely result.  Stegall, 11 Vet. App. at 271.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


